■ In a proceeding instituted pursuant to article 78 of the Civil Practice Act to review the determination of the zoning board of appeals of the incorporated village of Island Park, denying petitioner’s application for a variance of a zoning ordinance of that village so as to permit the erection of oil storage tanks on property of the petitioner in said village, determination unanimously confirmed, without costs. Order transferring proceedings for disposition, and denying appellants’ motion to strike out certain paragraphs of the petition, in so far as appealed from, unanimously affirmed, with ten dollars costs and disbursements to petitioner-respondent and against the intervenors-appellants No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.